ORDER
PER CURIAM.
Darwyn D. Strong (Defendant) appeals the judgment and sentence entered after a jury verdict finding him guilty of one count of first-degree murder in violation of Section 565.020 RSMo 19941 (Count I), three counts of armed criminal action in violation of Section 571.015 (Counts II, IV, VI), one count of first-degree robbery in violation of Section 569.020 (Count III), and one count of first-degree assault in violation of Section 565.050 (Count V). The trial court sentenced Defendant to concurrent and consecutive terms of imprisonment aggre*613gating a total of life without the possibility of parole plus forty years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 80.25(b).

. Unless otherwise noted, all subsequent statutory citations are to RSMo 1994.